UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7802



GREGORY A. HARGIS, Government of the United
States, Ex. Rel.,

                                             Petitioner - Appellant,

          versus

LLOYD L. WATERS, Warden, Maryland Correctional
Institution-H; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting by
designation. (CA-95-100-MJG)


Submitted:   March 12, 1996                 Decided:   April 19, 1996

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Gregory A. Hargis, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed the

record and the district court's opinion, and affirm on alternate

reasoning the order of the district court. While the Appellant's

claims are not procedurally barred, they are without merit because
Appellant has not shown he was prejudiced by counsel's alleged

errors at trial. Strickland v. Washington, 466 U.S. 668 (1984).
Accordingly, we grant a certificate of probable cause, deny the

Appellant's motion for summary disposition, and affirm the order of

the district court. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                2